Case 2:20-cv-10434-GW-JEM Document 26 Filed 02/03/21 Page 1 of 11 Page ID #:263



    1 BRIAN M. WILLEN (pro hac vice)
         bwillen@wsgr.com
    2
      WILSON SONSINI GOODRICH & ROSATI
    3 Professional Corporation
      1301 Avenue of the America, 40th Floor
    4
      New York, NY 10019-6022
    5 Telephone: (212) 999-5800
      Facsimile: (212) 999-5899
    6
    7 VICTOR JIH, State Bar No. 186515
    8    vjih@wsgr.com
      REBECCA E. DAVIS, State Bar No. 322765
    9    becca.davis@wsgr.com
   10 EVE A. ZELINGER, State Bar No. 328862
         ezelinger@wsgr.com
   11 WILSON SONSINI GOODRICH & ROSATI
   12 Professional Corporation
      633 West Fifth Street, Suite 1550
   13 Los Angeles, CA 90071-2027
   14 Telephone: (323) 210-2900
      Facsimile: (866) 974-7329
   15
   16 Attorneys for Defendant Twitter, Inc.
   17                             UNITED STATES DISTRICT COURT

   18                           CENTRAL DISTRICT OF CALIFORNIA

   19                                      WESTERN DIVISION

   20 GENEVIEVE MORTON, an individual,         )      Case No. 2:20-cv-10434-GW-JEM
   21                                          )
                   Plaintiff,                  )      REPLY IN SUPPORT OF
   22                                          )      DEFENDANT TWITTER’S
   23           v.                             )      MOTION TO DISMISS
                                               )
   24   TWITTER, INC., a Delaware corporation, )      Date:    February 18, 2021
   25   et. al,                                )      Time:    8:30 A.M.
                                               )      Crtrm:   9D
   26              Defendants.                 )      Judge:   Hon. George H. Wu
   27                                          )
                                               )
   28
        REPLY ISO DEFENDANT’S MOTION TO DISMISS                CASE NO. 2:20-CV-10434-GW-JEM
Case 2:20-cv-10434-GW-JEM Document 26 Filed 02/03/21 Page 2 of 11 Page ID #:264



    1 I.       INTRODUCTION
    2          Plaintiff’s Opposition (“Opp.”) largely ignores the arguments made in
    3 Twitter’s Motion to Dismiss. Her brief is occupied primarily with erroneous
    4 procedural arguments, impermissible efforts to add unpleaded theories, and
    5 unsupported rhetoric. Plaintiff goes so far as to claim that she is entitled to default
    6 judgment because Twitter filed a motion to dismiss instead of an answer—a baseless
    7 contention that courts have repeatedly rejected. These distractions cannot avoid the
    8 simple reality that requires dismissal of Plaintiff’s non-copyright causes of action:
    9 her claims are impermissible attempts to hold Twitter liable for content posted on its
   10 platform by someone else.
   11          On the merits, Plaintiff has almost nothing to say about the established
   12 Section 230 law that disposes of this case. She instead tries to conjure up factual
   13 disputes that do not exist. But, as case after case has held, Twitter is plainly an
   14 “interactive computer service,” and there is nothing in the Complaint (or reality) to
   15 suggest that SpyIRL is not a separate party from Twitter. Plaintiff’s wild suggestion,
   16 unsupported by any well-pleaded allegations, that SpyIRL somehow acted as part of
   17 Twitter is precisely the gambit that the Ninth Circuit has rejected as a means of
   18 evading Section 230. Kimzey v. Yelp! Inc., 836 F.3d 1263 (9th Cir. 2016). And,
   19 while the Court need go no further, Plaintiff does nothing to overcome—and little
   20 even to engage with—the extensive legal authority that defeats her claims even
   21 without regard to Section 230. Twitter’s Motion to Dismiss should be granted.
   22 II.      PLAINTIFF HAS NO BASIS FOR SEEKING ENTRY OF DEFAULT
   23          Without citing any authority, Plaintiff requests this court enter a default
   24 judgment against Twitter on her copyright claim on the belief that a Rule 12(b)(6)
   25 motion to dismiss must seek to dispose of all of her causes of action, or otherwise be
   26
   27
   28
        REPLY ISO DEFENDANT’S MOTION TO DISMISS                      CASE NO. 2:20-CV-10434-GW-JEM
                                                     1
Case 2:20-cv-10434-GW-JEM Document 26 Filed 02/03/21 Page 3 of 11 Page ID #:265



    1 accompanied by an answer. Opp. 1, 12, 21.1 Plaintiff is wrong. Under the plain
    2 language of Fed. R. Civ. P. 12(a)(4), “if a defendant files a motion pursuant to Rule
    3 12, the time to file an answer is extended. This is true even if the motion addresses
    4 only some of the claims in the complaint.” McAllister v. Hawaiiana Mgmt. Co.,
    5 2012 U.S. Dist. LEXIS 201862, at *4-5 (D. Haw. Apr. 23, 2012) (“Although the
    6 motions do not challenge all of the claims raised by Plaintiff, Defendants are not
    7 required to file an answer until 14 days after the court renders its decision on the
    8 motions. It is plain that Defendants are not in default.” (citation omitted)); accord
    9 Gamble v. Boyd Gaming Corp., 2014 U.S. Dist. LEXIS 44561, at *11 (D. Nev. Mar.
   10 31, 2014) (“a timely filed motion to dismiss which addresses only some of the
   11 claims tolls the time to respond to the remaining claims under Rule 12(a)(4)”);
   12 Batdorf v. Trans Union, 2000 U.S. Dist. LEXIS 6796, at *12 (N.D. Cal. May 8,
   13 2000) (“Trans Union was not required to file an answer to the causes of action it was
   14 not moving to dismiss while its motion to dismiss is pending.”); Oil Express Nat’l,
   15 Inc. v. D’Alessandro, 173 F.R.D. 219, 220-21 (N.D. Ill. 1997) (“[A] partial motion
   16 to dismiss allows for altering the limits of Fed. R. Civ. P. 12(a) with respect to
   17 answering those claims not addressed in Defendants’ motion.”); cf. Rosa v. Cal. Bd.
   18 of Accountancy, 2005 U.S. Dist. LEXIS 42411, at *3 (E.D. Cal. Aug. 5, 2005)
   19 (“Plaintiff argues that since defendants have not filed an answer, they have not
   20 denied any of the allegations in his complaint, and that defendants must therefore be
   21 deemed to have admitted all the allegations in plaintiff’s FAC. This is not the law.”),
   22 aff’d, 259 F. App’x 918 (9th Cir. 2007).
   23
   24
   25
   26
        1
       Plaintiff seeks entry of default on her defamation claim as well (Opp. 18), but
   27 Twitter has moved to dismiss that claim, which is clearly barred by Section 230. See
   28 MTD 7, 17-18, 30.
        REPLY ISO DEFENDANT’S MOTION TO DISMISS                    CASE NO. 2:20-CV-10434-GW-JEM
                                                   2
Case 2:20-cv-10434-GW-JEM Document 26 Filed 02/03/21 Page 4 of 11 Page ID #:266



    1 III.     PLAINTIFF’S OPPOSITION IMPROPERLY ATTEMPTS TO ADD
    2          NEW ALLEGATIONS AND NEW THEORIES OF LIABILITY
    3          It is black-letter law that in “determining the propriety of a Rule 12(b)(6)
    4 dismissal, a court may not look beyond the complaint to a plaintiff’s moving papers,
    5 such as a memorandum in opposition to a defendant’s motion to dismiss.” Schneider
    6 v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998); accord Gerritsen v.
    7 Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1033 n.93 (C.D. Cal. 2015). If new
    8 allegations or legal claims are to be considered, they must be formally alleged in a
    9 pleading subject to Rule 11. Violating this basic rule, Plaintiff now attempts to add
   10 an unpleaded breach of contract claim, along with the unpleaded (and false)
   11 allegation that SpyIRL and Twitter somehow are the same entity. This procedural
   12 gamesmanship should be rejected.
   13          Plaintiff asserts that she has “alleged facts sufficient to proceed” on a “breach
   14 of contract” theory, but her opposition brief is the first time she has ever asserted
   15 such a cause of action. Opp. 4, 10-11. Indeed, neither the words “breach” nor
   16 “contract” appear anywhere in Plaintiff’s actual Complaint, let alone as a
   17 separate cause of action.2 While any breach of contract claim would fail here, if
   18 Plaintiff actually wants to proceed on that theory, she must do so in an actual
   19 pleading. See, e.g., Elizabeth L. v. Aetna Life Ins. Co., 2014 U.S. Dist. LEXIS
   20 80988, at *4 (N.D. Cal. June 12, 2014) (refusing to consider theories of liability not
   21 pleaded in the complaint).
   22          Equally improper is Plaintiff’s attempt to claim for the first time that SpyIRL
   23 and Twitter are somehow the same entity or that SpyIRL may not be a “third party.”
   24
        2
       Plaintiff’s Seventh Cause of Action is confusingly styled “Unfair Competition /
   25 Contractual Fraud” (Compl. ¶¶ 193-207), but whatever that claim is, it is not a
   26 breach of contract claim, and it alleges none of the elements of such a claim. In any
      event, as Twitter’s motion explained, that claim fails as a matter of law. MTD 23-
   27 27.
   28
        REPLY ISO DEFENDANT’S MOTION TO DISMISS                      CASE NO. 2:20-CV-10434-GW-JEM
                                                     3
Case 2:20-cv-10434-GW-JEM Document 26 Filed 02/03/21 Page 5 of 11 Page ID #:267



    1 Opp. 7-8. That is not remotely alleged in the Complaint—nor could it have been
    2 consistent with Rule 11. Plaintiff suggests that it is somehow Twitter’s
    3 responsibility to prove that SpyIRL is a third party, but that obviously is not so.
    4 Plaintiff named SpyIRL as a separate defendant sued in its capacity, asserted distinct
    5 claims against it, and made no allegations that SpyIRL is an alter ego of Twitter. See
    6 Compl. ¶¶ 19-20 (describing Twitter and SpyIRL); Compl. ¶¶ 128-141 (asserting
    7 direct infringement claim against SpyIRL); Compl. ¶¶ 143-155 (asserting secondary
    8 infringement claims against Twitter). To the contrary, the Complaint disclaims such
    9 a theory. Compl. ¶ 20 (“it is currently unknown to Plaintiff who or what entity owns
   10 SpyIRL.com”). If Plaintiff now truly wants to claim that SpyIRL is part of
   11 Twitter—and use that theory to try to save her claims—she must do so expressly, as
   12 an actual assertion of fact in a signed complaint, subject to the potential Rule 11
   13 sanctions that would attend upon such a manifestly false allegation. She cannot
   14 avoid dismissal by trotting out that baseless and unpleaded assertion in her
   15 opposition brief. See, e.g., Cont’l Cas. Co. v. Travelers Ins. Co., 2007 U.S. Dist.
   16 LEXIS 108740, at *15 (N.D. Cal. Jan. 18, 2007) (holding that defendant cannot be
   17 held liable for claims directed at another party because “the Complaint does not
   18 allege that Centennial and Atlantic are the same entity”).3
   19 IV.      PLAINTIFF’S CLAIMS ARE BARRED BY SECTION 230
   20          Plaintiff does not dispute most of what Twitter had to say about Section 230
   21 in its Motion to Dismiss. She does not deny that her various claims seek to treat
   22
        Plaintiff points to a passing allegation that “Defendant SpyIRL.com’s website is
        3

   23 either owned by, affiliated with, or maintains a pecuniary relationship with all other
   24 Defendants” (Opp. 7 (emphasis added); Compl. ¶ 168), but even ignoring that this
      allegation is wholly unexplained and unsupported, on its face it is not actually an
   25 allegation that Twitter owns SpyIRL or that they somehow are “the same entity”—
   26 nor does it plausibly support such an inference. Cf. Jeong Hae Lee v. Winix, Inc.,
      2006 U.S. Dist. LEXIS 103097, at *11-12 (C.D. Cal. May 16, 2006) (While the
   27 Complaint does allege that “Cloud 9 is a wholly owned subsidiary of Winix Korea,”
   28 it “does not clearly allege that Winix Korea and Cloud 9 are the same entity.”).
        REPLY ISO DEFENDANT’S MOTION TO DISMISS                     CASE NO. 2:20-CV-10434-GW-JEM
                                                   4
Case 2:20-cv-10434-GW-JEM Document 26 Filed 02/03/21 Page 6 of 11 Page ID #:268



    1 Twitter as the publisher of SpyIRL’s Tweets and that courts routinely apply the
    2 immunity broadly in cases like this. See MTD 11-18. Instead, Plaintiff argues that
    3 there are factual disputes about: (1) whether Twitter qualifies as an “interactive
    4 computer service”; and (2) whether SpyIRL is actually a third party separate from
    5 Twitter. Opp. 7-8. Plaintiff is wrong on both counts.
    6          First, by Plaintiff’s own allegation, Twitter is “an online microblogging site
    7 and social media service which boasted over 330,000,000 active users and
    8 145,000,000 daily users.” Compl. ¶ 70. This description is the epitome of Section
    9 230’s broad definition of “interactive computer service”: “[a]ny information service,
   10 system, or access software provider that provides or enables computer access by
   11 multiple users to a computer server.” 47 U.S.C. § 230(f)(2). Unsurprisingly,
   12 therefore, courts have consistently held—in cases resolved on the pleadings—that
   13 Twitter is an interactive computer service. See Fields v. Twitter, Inc., 217 F. Supp.
   14 3d 116, 1121 (N.D. Cal. 2016); Brittain v. Twitter, Inc., 2019 U.S. Dist. LEXIS
   15 97132, at *4-5 (N.D. Cal. June 10, 2019); Dehen v. Doe, 2018 U.S. Dist. LEXIS
   16 161220, at *3 (S.D. Cal. Sept. 18, 2018); Frenken v. Hunter, 2018 U.S. Dist. LEXIS
   17 70571, at *5 (N.D. Cal. Apr. 26, 2018). The California Court of Appeal very
   18 recently held the same. Murphy v. Twitter, Inc., 2021 Cal. App. LEXIS 60, at *19
   19 (Cal. Ct. App. Jan. 22, 2021). Nothing in the Complaint suggests otherwise or
   20 provides any basis for abandoning this consensus.
   21          Second, as discussed above, Plaintiff’s attempt to depart from her Complaint
   22 by claiming that Twitter and SpyIRL are not separate entities is baseless and
   23 procedurally improper. Indeed, Plaintiff’s use of this gambit to evade Section 230 is
   24 directly contrary to Ninth Circuit law. In Kimzey, the Court of Appeals held that
   25 “threadbare allegations” are “insufficient to avoid immunity under the CDA” and
   26 that the immunity “is broad enough to require plaintiffs alleging such a theory to
   27 state the facts plausibly suggesting the defendant fabricated content under a third
   28 party’s identity.” 836 F.3d at 1268-69. Here, as in Kimzey, “there are no such facts”
        REPLY ISO DEFENDANT’S MOTION TO DISMISS                     CASE NO. 2:20-CV-10434-GW-JEM
                                                    5
Case 2:20-cv-10434-GW-JEM Document 26 Filed 02/03/21 Page 7 of 11 Page ID #:269



    1 (id. at 1269), and Plaintiff’s effort to invent theories about the link between SpyIRL
    2 and Twitter that she has not actually pleaded must be rejected. See also, e.g., E.
    3 Coast Test Prep LLC v. Allnurses.com, Inc., 971 F.3d 747, 752 (8th Cir. 2020)
    4 (affirming dismissal of complaint based on Section 230 where “the sum total of the
    5 complaint’s factual allegations pleaded no more than a ‘sheer possibility’ that
    6 [defendant] was wholly or partly responsible for creating or developing [its users’]
    7 posts”); Laake v. Dirty World LLC, 2020 U.S. Dist. LEXIS 65049, at *5 (D. Az.
    8 Apr. 14, 2020) (“Conclusory and speculative allegations that the host or platform
    9 website operator must have created the speech is not sufficient to state a claim.”). In
   10 short, because it is clear from the Complaint that the objectionable content at issue
   11 was provided by SpyIRL—not by Twitter—Section 230 requires dismissal of
   12 Plaintiff’s non-copyright causes of action.
   13 V.       PLAINTIFF’S NON-COPYRIGHT CAUSES OF ACTION FAIL TO
   14          STATE A VIABLE CLAIM
   15          While the Court need not go beyond Section 230 to grant Twitter’s motion,
   16 Plaintiff’s efforts to save her causes of action fail on their own terms as well.
   17          A.     FOSTA-SESTA
   18          As Twitter has explained, 18 U.S.C. § 1595 creates a civil cause of action for
   19 victims of certain sex trafficking criminal offenses to sue the perpetrators of such
   20 crimes, but Plaintiff is not a victim of a such a crime. MTD 19-20. Plaintiff’s
   21 Opposition admits as much, and instead seeks to argue that the victims are other
   22 “people unknown to Ms. Morton.” Opp. 14. That alone requires dismissal: only an
   23 “individual who is a victim of a violation of this chapter may bring a civil action”
   24 (18 U.S.C. § 1595). But Plaintiff is not such a victim, and she thus lacks standing
   25 under both Section 1595 and Article III to assert claim on behalf of other, unnamed
   26 persons. See DeLima v. YouTube, LLC, 2018 U.S. Dist. LEXIS 160145, at *15
   27 (D.N.H. Aug. 30, 2018) (dismissing claim based on FOSTA-SESTA where plaintiff
   28 failed to allege that she herself was a victim of sex trafficking); accord Warth v.
        REPLY ISO DEFENDANT’S MOTION TO DISMISS                    CASE NO. 2:20-CV-10434-GW-JEM
                                                    6
Case 2:20-cv-10434-GW-JEM Document 26 Filed 02/03/21 Page 8 of 11 Page ID #:270



    1 Seldin, 422 U.S. 499, 500 (1975) (under Article III, a “plaintiff generally must assert
    2 his own legal rights and interests, and cannot rest his claim to relief on the legal
    3 rights or interests of third parties”).
    4          B.     Misappropriation/Right of Publicity
    5          Beyond simply parroting the insufficient allegations in her Complaint,
    6 Plaintiff makes no effort to defend her right of publicity claim or to respond to
    7 Twitter’s explanation of why that claim fails. She cites no cases nor addresses any
    8 of the authority that Twitter discussed. Compare MTD 20-21, with Opp. 16; accord
    9 Gerard v. Wells Fargo Bank, N.A., 2015 U.S. Dist. LEXIS 66167, at *39-40 (C.D.
   10 Cal. May 19, 2015) (“Gerard’s opposition does not respond substantively to Wells
   11 Fargo’s arguments concerning this purported misrepresentation. This failure alone
   12 warrants dismissal of the claim.”); Garcia v. Wachovia Mortg. Corp., 676 F. Supp.
   13 2d 895, 909 (C.D. Cal. 2009) (“Plaintiff has not addressed in her Opposition the
   14 arguments made in the Motion to Dismiss but has essentially pasted in the same
   15 allegations and improper legal arguments from the FAC. This appears to be a
   16 consent to the granting of the Motion on this issue”).
   17          C.     False Advertising / Lanham Act
   18          Plaintiff’s Opposition makes clear that she has no claim that Twitter itself has
   19 engaged in any false advertising or purported Lanham Act violation. Opp. 17. But if
   20 Plaintiff seeks to hold Twitter “vicariously liable” for SpyIRL’s alleged violation
   21 (id.), Twitter is entitled to bring a motion to dismiss that claim against it. That is
   22 what Twitter has done, explaining why that theory fails. MTD 21. Plaintiff’s failure
   23 to offer any substantive response to those arguments amounts to a concession of
   24 those arguments. Accord Price v. Synapse Grp., Inc., 2017 U.S. Dist. LEXIS
   25 115363, at *41 n.6 (S.D. Cal. July 24, 2017) (“[W]hen a plaintiff files an opposition
   26 to a motion to dismiss addressing only certain arguments raised by the defendant, a
   27 court may treat those arguments that the plaintiff failed to address as conceded.”).
   28
        REPLY ISO DEFENDANT’S MOTION TO DISMISS                      CASE NO. 2:20-CV-10434-GW-JEM
                                                    7
Case 2:20-cv-10434-GW-JEM Document 26 Filed 02/03/21 Page 9 of 11 Page ID #:271



    1          D.     False Light
    2          Here too, Plaintiff does not respond substantively to Twitter’s arguments, but
    3 merely restates and cites to the same conclusory allegations that Twitter has already
    4 addressed (MTD 22-23), unaccompanied by any facts or explanation. This cannot
    5 save her claim, which fails for the (unrebutted) reasons that Twitter has given. See
    6 Connors v. Home Loan Corp., 2009 U.S. Dist. LEXIS 48638, at *21 (S.D. Cal. May
    7 9, 2009) (“The Court notes that plaintiff has not substantively addressed this issue in
    8 his response in opposition to defendants’ motion to dismiss. This lack of
    9 a response to defendants’ arguments appears to be a consent to dismissing this cause
   10 of action for failure to state a claim”); accord Garcia, 676 F. Supp. 2d at 909.
   11          E.     Unfair Competition
   12          Plaintiff does not meaningfully respond to Twitter’s arguments that the
   13 Complaint fails to state a coherent—let alone viable—claim for promissory fraud
   14 and/or unfair competition. MTD 23-27. As for the former, Plaintiff’s theory seems
   15 to be that Twitter failed to enforce its content policies, but she cites no authority
   16 supporting the idea that such allegations amount to promissory fraud—nor does she
   17 identify any actual promise that Twitter made to her. Furthermore, Plaintiff does not
   18 offer any meaningful argument that she has satisfied the strict pleading requirements
   19 that Rule 9(b) imposes for fraud-based claims. Plaintiff says she alleged that she
   20 “opened an account with Twitter in 2009” (Opp. 18), but that is not remotely a
   21 particularized identification of the “circumstances constituting fraud.” Accord
   22 Cecena v. Allstate Ins., Co., 358 F. App’x 798, 800 (9th Cir. 2009) (Rule 9(b)
   23 requires specific information about the “time, place and specific content of the false
   24 representations as well as the identities of the parties to the misrepresentations”).
   25 And, despite her hand-waiving assertion (Opp. 18), which tellingly is accompanied
   26 by no citation, the Complaint does not actually allege—and certainly not with
   27 “specific factual support” (Anthony v. Iron Mountain, Inc., 2020 U.S. Dist. LEXIS
   28
        REPLY ISO DEFENDANT’S MOTION TO DISMISS                     CASE NO. 2:20-CV-10434-GW-JEM
                                                    8
Case 2:20-cv-10434-GW-JEM Document 26 Filed 02/03/21 Page 10 of 11 Page ID #:272



    1 225358, at *20 (C.D. Cal. Nov. 20, 2020))—that Twitter never intended to honor
    2 whatever promise it supposedly made.
    3          Finally, the opposition brief does not even offer a theory under California’s
    4 Unfair Competition Law, and Plaintiff certainly makes no argument that she has lost
    5 “money or property” resulting from any purported unfair competition by Twitter,
    6 which alone defeats any claim under the UCL. Here too, Plaintiff’s failure to
    7 respond to Twitter’s arguments amounts to waiver. See Price, 2017 U.S. Dist.
    8 LEXIS 115363, at *41 n.6; Connors, 2009 U.S. Dist. LEXIS 48638, at *21; Gerard,
    9 2015 U.S. Dist. LEXIS 66167, at *39-40.
   10          F.     Infliction of Emotional Distress
   11          Plaintiff’s Opposition admits that she has not—and cannot—plead an
   12 infliction of emotional distress claim against Twitter on the information she
   13 currently has. Opp. 19. Beyond that, Plaintiff does not respond substantively to any
   14 of Twitter’s arguments, but instead vaguely restates her conclusory allegations,
   15 unaccompanied by any legal argument, case citation, or explanation. Here too, this
   16 amounts to an acknowledgment that this claim should be dismissed.
   17          G.     Unjust Enrichment
   18          Finally, Plaintiff tries to save her unjust enrichment claim by arguing that
   19 Astiana v. Hain Celestial Group, Inc., 783 F.3d 753 (9th Cir. 2015) stands for the
   20 proposition that a claim for unjust enrichment can proceed when there is an express
   21 contract that covers the subject matter in dispute. Opp. 19. Astiana says no such
   22 thing. That case had nothing to do with express contracts, but instead involved a
   23 “quasi-contract” whereby the plaintiffs were “enticed to purchase products through
   24 false and misleading labeling.” Astiana, 783 F.3d at 762. Neither Astiana, nor any
   25 other authority, allows a court to create a quasi-contractual remedy like unjust
   26 enrichment in the face of an actual written contract that covers the same subject
   27 matter. See MTD 29-30.
   28
        REPLY ISO DEFENDANT’S MOTION TO DISMISS                      CASE NO. 2:20-CV-10434-GW-JEM
                                                     9
Case 2:20-cv-10434-GW-JEM Document 26 Filed 02/03/21 Page 11 of 11 Page ID #:273



    1 VI.      CONCLUSION
    2          For these reasons, and those in Twitter’s Motion to Dismiss, Plaintiff’s
    3 second through ninth causes of action should be dismissed with prejudice.
    4
        Dated: February 2, 2021                   WILSON SONSINI GOODRICH & ROSATI
    5                                             Professional Corporation
    6
                                                  By:        /s/ Victor Jih
    7                                                           Victor Jih
    8
                                                  Attorney for Defendant Twitter, Inc.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        REPLY ISO DEFENDANT’S MOTION TO DISMISS                               CASE NO. 2:20-CV-10434-GW-JEM
                                                        10
